DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendment filed on 03/28/2022. Claims 1-20 are pending and being considered. Claims 1, 9 and 17 are independent. Claims 1-2, 6, 9-14, 17 and 20 are amended. Thus, claims 1-20 are rejected.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 03/28/2022 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument(s) do not apply to the current art(s) being used. Furthermore, the
Abstract of the invention, as objected in the previous action, has not been amended. Therefore, the Abstract remains objected, as described below.
Claim objections has been waived/withdrawn.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites phrases, “The present disclosure relates …”, and later on “Apparatus consistent with the present disclosure…”, which should be avoided.  Correction is required.  See MPEP § 608.01(b).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Regarding independent claims 1, 9 and 17, the claims recite “verification data” and “authentication data”, which is not defined in the specification and/or drawings (Figs. 1-6).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding independent claims 1, 9 and 17, the claims recite limitations “sending verification data to the first wireless mesh node and the second wireless mesh node…;” and “receiving authentication data from each of the first and the second wireless mesh nodes…”, which are not clearly disclosed and/or described in the specification and/or drawings (Figs. 1-6). The specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Examiner notes that the specification (Para. [0042]) only describes an authentication information that may be sent via short distance wireless link 203 to host 206 in communication 218 of FIG. 2, and does not include description of “verification data”. The disclosure lacks on written description of as to “how” the verification data is being determined and sent to the first and the second wireless mesh nodes. Therefore, the claims 1, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s).
Dependent claims 2-8, 10-16 and 18-20 are likewise rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement(s) since they depend on and/or carries the deficiencies of the parent claims 1 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 1, 9 and 17, the claims recite “adding wireless mesh devices to a computer network”. The limitation is unclear because it recites to add wireless mesh devices, however body of the claim recites “wireless mesh node”. The recited “wireless mesh devices” in preamble is inconsistent with respect to the recited “wireless mesh node” in the body of the claim. Therefore, the limitation is unclear.
The claim 1 recites “a method for adding wireless mesh devices to a computer network, the method comprising: identifying information unique to a first wireless mesh node after receiving of a first set of encoded data; identifying information unique to a second wireless mesh node after receiving of a second set of encoded data;”. The limitation(s) are indefinite because it is not defined as to “what information is being identified”, “who/what is identifying the information” and “whom a first set of encoded data is being received from”. Therefore, the limitations are unclear.
The claim 1 further recites “sending verification data to the first wireless mesh node and the second wireless mesh node…”. The limitation “sending verification data” as recited in the claim is indefinite because it is not clearly defined as to who/what is “sending” the verification data. Therefore, the limitation is unclear.
The claim 1 further recites “receiving authentication data from each of the first and the second wireless mesh nodes…”. The limitation “receiving authentication data” as recited in the claim is indefinite because it is not clearly defined as to who/what is “receiving” the authentication data. Therefore, the limitation is unclear.
The claim 1 further recites “sending validation information to a registration computer…”. The limitation “sending validation information” as recited in the claim is indefinite because it is not clearly defined as to who/what is “sending” the validation information. Therefore, the limitation is unclear.
Regarding claim 6, the claim recites limitation "sending configuration information to the registration computer” in lines 1-2 of the claim. The limitation is indefinite because it does not define who/what is “sending” the configuration information to the registration computer. Therefore, the limitation is unclear. 
The claim further recites “the registration information”, which has not been previously defined. Therefore, there is insufficient antecedent basis for “the registration information”. Examiner notes that the claim recites “sending configuration information to the registration computer, wherein the registration computer stores the registration information in a database”, which is unclear.
Dependent claims 2-5, 7-8, 10-16 and 18-20 are likewise rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite since they depend on and/or carries the deficiencies of the parent claims.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:atent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arnberg et al. (US 2020/0092701 A1), hereinafter (Arnberg), in view of WAKAI; Ryohei (US 2018/0189507 A1), hereinafter (Wakai).

Regarding claim 1, Arnberg teaches a method for adding wireless mesh devices to a computer network, the method comprising (Arnberg, Fig. 33 and Para. [0129, 0276], discloses a method for integrating/provisioning internet of things (IoT) devices with the IoT service): identifying information unique to a first wireless mesh node after receiving of a first set of encoded data; identifying information unique to a second wireless mesh node after receiving a second set of encoded data (Arnberg, Fig. 3 and Para. [0064 and 0120], discloses that each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode on the IoT device and may be read by the IoT hub 110 equipped with a barcode reader 206 or may be communicated over the local communication channel 130. In an alternate embodiment, the unique ID code is embedded magnetically on the IoT device and the IoT hub has a magnetic sensor such as an radio frequency ID (RFID) or near field communication (NFC) sensor to detect the code when the IoT device 101 is moved within a few inches of the IoT hub 110, and/or as disclosed in Figs. 28-29 and Para. [0246-0249], discloses to provision new IoT device(s) by capturing/scanning the barcode/QR code containing association ID 2812 (as illustrated in Fig. 28) that is associated with each device ID to uniquely identify the IoT device(s) and then uses the device ID to provision the new IoT device(s) in the system, and as disclosed in Fig. 33 and Para. [0276], wherein the association IDs 2812 A-B may be encoded as QR codes); 
sending verification data to the first wireless mesh node and the second wireless mesh node via a low power wireless communication interface (Arnberg, Fig. 23A and Para. [0222], discloses that, at 2304, the IOT Hub forwards the packet (containing serial number and public key of the IoT service (hereinafter, verification data)) to the associated IoT device(s), and as disclosed in Fig. 3 and Para. [0063], wherein the IoT hub 110 includes a local communication interface 30 & antenna 311 (that implements the Bluetooth LE standard) establishes local communication channels with each of the IoT devices 101-105), wherein each of the first and the second wireless mesh nodes verify Arnberg, Fig. 23A and Para. [0222], discloses that, at 2305, the IoT device(s) verifies the signature of packet (containing serial number and public key of the IoT service), and/or as disclosed in Para. [0113], wherein each transmitting device may also sign the message with it's private key so that the receiving device can verify it's authenticity)); 
receiving authentication data from each of the first and the second wireless mesh nodes via the low power wireless communication interface (Arnberg, Para. [0106] discloses that when new IoT device(s) is/are set up, it's public key (hereinafter, authentication data) is provided to both the IoT hub 110 and the IoT service 120., and/or see also in Para. [0130], wherein the public key is securely provided to the IoT hub by using a secure communication channel such as a Bluetooth LE channel, a near field communication (NFC) channel or a secure WiFi channel may be established between the IoT device(s) and the IoT hub to exchange the (public) key. In addition, at 803, the (public) key is securely transmitted to the IoT service);
sending validation information to a registration computer via a secure communication channel (Arnberg, Fig. 23A and Para. [0223], discloses that the IoT hub forwards the packet (containing serial number and public key of the IOT device(s), see Para. [0222]) to the IoT service (hereinafter, a registration computer) over an encrypted channel), the validation information including the information unique to both the first and the second wireless mesh nodes and the authentication data received from each of the first and the second wireless mesh nodes (Arnberg, Fig. 23A and Para. [0222-0223], discloses that the IoT hub forwards the packet to the IoT service over an encrypted channel, wherein the packet contains serial number and public key of the IOT device(s). (Herein, serial number is an information unique to the wireless mesh node and public key is an authentication data received from the wireless mesh node)); and 
receiving a registration complete message from the registration computer (Arnberg, Para. [0226], discloses that the IoT service then sends a packet indicating that pairing is complete), wherein the first and the second wireless mesh nodes form at least part of a wireless mesh network after the receipt of the registration complete message (Arnberg, Para. [0199], discloses that the IoT service recognizes the message payload contains a boomerang attribute update and: [0200] 1. Sets its paired state to true [0201] 2. Sends a pairing complete message on the negotiator channel [0202] J. IoT device(s) receives the message and sets his paired state to true).  
Arnberg, as disclosed above, teaches wherein each of the first and the second wireless mesh nodes verify the verification data, wherein Arnberg fails to teach but Wakai teaches wherein each of the first and the second wireless mesh nodes verify a user device based on evaluating the verification data (Wakai, Fig. 17 (T37-T42) and Para. [0200-0207], discloses that in PC 10 (hereinafter, a user device), when user 7 inputs setting information through input device 14 using, for example, setting GUI 60, web browser function unit 12 transmits the setting information to App server 40 (hereinafter, IOT Hub) by using the session ID (T37). In App server 40, upon receiving the setting information, communication unit 45 transmits CamApp installation request (T38) and CamApp activation request (T40) containing CamApp control key (hereinafter, verification data) to all cameras 20 or to a specific camera 20. When the communication unit 25 (of cameras 20 to be installed) receives the requests (containing CamApp control key) from the App Server 40. The control request acceptance determination unit 23 (of cameras 20 to be installed) determines whether to permit the requests from the App server 40, using the CamApp control key. For example, control request acceptance determination unit 23 permits the requests in a case where the CamApp control key transmitted at T38 and T40 matches the CamApp control key registered at T28 from management server 30, and it does not permit the requests in a case of ‘CamApp control key’ mismatch. In a case where it is determined that the requests are permitted, communication unit 25 transmits completion message to the App server 40 (T39/T41). In App server 40, when communication unit 25 receives the completion message from cameras 20 to be installed, it transmits a dashboard page to PC 10 (T42) associated with user 7. (In other words, the user initiated process T37 ends at T42 based on the evaluation/verification of the CamApp control key performed by the cameras 20 (to be installed))), and
 Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wakai’ into the teachings of ‘Arnberg’, with a motivation wherein each of the first and the second wireless mesh nodes verify a user device based on evaluating the verification data, as taught by Wakai, in order to establish a secure communication session within camera system in which management server, cameras, App Server and PC (or smartphone) are connected through a network, and to further improve the security of data to be communicated within camera system; Wakai, Para. [0058-0059].

Regarding claim 2, Arnberg as modified by Wakai teaches the method of claim 1, wherein Arnberg further teaches further comprising: receiving via a second type of communication channel a code sent from the registration computer (Arnberg, Fig. 28 and Para. [0246 or 0250], discloses that once the IOT device is provisioned/ registered, the device ID may be used to address the IOT device in the system and/or the device ID may be used because the communication between the IoT service 120 and IoT device 101 is protected using the security techniques described above), wherein the registration computer stores the code as a validation code (Arnberg, Fig. 28 and Para. [0250], discloses that both the device ID 2811 and the association ID 2812 may then be provided to the IoT service and stored within the device database 2851); and sending the code to the registration computer securely via the first type of communication channel (Arnberg, Fig. 28 and Para. [0246], discloses that the device ID may be included within the unique barcode or QR code printed on the IoT device which is read and transmitted to the IoT service to provision/register the IoT device in the system), wherein the registration computer validates the user device when the stored validation code matches the code received via the first type of communication channel (Arnberg, Fig. 28 and Para. [0249], discloses that the association ID is transmitted to a device provisioning module 2850 on the IoT service 120 which performs a lookup in a device database 2851 which includes an association between each association ID and each device ID. The device provisioning module 2850 uses the association ID 2812 to identify the device ID 2811 and then uses the device ID to provision the new IoT device 101 in the system. In particular, once the device ID has been determined from the device database 2851, the device provisioning module 2850 transmits a command to the IoT hubs 110 (which may include the user device 135) authorizing the IoT hubs 110 to communicate with the IoT device 101 using the device ID 2811).  

Regarding claim 6, Arnberg as modified by Wakai teaches the method of claim 1, wherein Arnberg further teaches further comprising sending configuration information to the registration computer, wherein the registration computer stores the registration information in a database (Arnberg, Claim 18, wherein upon the user entering the first information (i.e., name, email, phone, etc.), the configuration data for each of the IoT devices is persistently stored on the IoT service, and as disclosed in Para. [0045], wherein the IoT service 120 includes an end user database 122 for maintaining user account information and data collected from each user's IoT devices.).  

Regarding claim 9, the claim recites limitations similar to those treated in the above rejection(s) for independent claim 1, and are met by the references as discussed above. The claim 9 however also recites the limitation "a non-transitory computer-readable storage medium having embodied thereon a program executable by a processor for implementing a method for adding wireless mesh devices to a computer network, the method comprising:”, which is disclosed in Para. [0129 and 0307] of the primary reference ‘Arnberg’, as applied above. 

Regarding claim 2010, the claim is drawn to the non-transitory computer-readable storage medium corresponding to the method of using same as claimed in claim 2. Therefore, the rejection(s) set forth above with respect to the method claim2 is equally applicable to the claim 10 of to the non-transitory computer-readable storage medium. 

Regarding claim 17, Arnberg teaches an apparatus for adding wireless mesh devices to a computer network, the apparatus comprising (Arnberg, Fig. 3 and Para. [0064], discloses an IoT hub 110 to pair with new IoT devices 101-105 (such as depicted in Fig. 1A)): an interface that receives a first set of encoded data identifying information unique to a first wireless mesh node; and a second set of encoded data identifying information unique to a second wireless mesh node (Arnberg, Fig. 3 and Para. [0064 and 0120], discloses that each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode on the IoT device and may be read by the IoT hub 110 equipped with a barcode reader 206 or may be communicated over the local communication channel 130. In an alternate embodiment, the unique ID code is embedded magnetically on the IoT device and the IoT hub has a magnetic sensor such as an radio frequency ID (RFID) or near field communication (NFC) sensor to detect the code when the IoT device 101 is moved within a few inches of the IoT hub 110); 
a low power communication interface that (Arnberg, Fig. 3 and Para. [0063], discloses the IoT hub 110 also includes a local communication interface 303 and antenna 311 establishes local communication channels with each of the IoT devices 101-105. As mentioned above, the local communication interface 303/antenna 311 implements the Bluetooth LE standard): sends verification data to the first wireless mesh node and the second wireless mesh node (Arnberg, Fig. 23A and Para. [0222], discloses that, at 2304, the IOT Hub forwards the packet (containing serial number and public key of the IoT service (hereinafter, verification data)) to the associated IoT device(s)), wherein each of the first and the second wireless mesh nodes verify Arnberg, Fig. 23A and Para. [0222], discloses that, at 2305, the IoT device(s) verifies the signature of packet (containing serial number and public key of the IoT service), and/or as disclosed in Para. [0113], wherein each transmitting device may also sign the message with it's private key so that the receiving device can verify it's authenticity)), and 
receives authentication data from each of the first and the second wireless mesh nodes (Arnberg, Para. [0106] discloses that when new IoT device(s) is/are set up, it's public key (hereinafter, authentication data) is provided to both the IoT hub 110 and the IoT service 120., and/or see also in Para. [0130], wherein the public key is securely provided to the IoT hub by using a secure communication channel such as a Bluetooth LE channel, a near field communication (NFC) channel or a secure WiFi channel may be established between the IoT device(s) and the IoT hub to exchange the (public) key. In addition, at 803, the (public) key is securely transmitted to the IoT service); 
 a memory; a processor that executes instructions out of the memory to (Arnberg, Para. [0062] and as illustrated in FIG. 3, the IoT hub 110 also includes a memory 317 for storing program code and data 305 and hardware logic 301 such as a 2309microcontroller for executing the program code and processing the data): 
identify information unique to the first wireless mesh node based on the receipt of the first set of encoded data, and identify information unique to the second wireless mesh node based on the receipt of the first set of encoded data (Arnberg, Fig. 3 and Para. [0064 and 0120], discloses that each new IoT device 101-105 is assigned a unique code which is communicated to the IoT hub 110 during the pairing process. For example, the unique code may be embedded in a barcode on the IoT device(s) and may be read by the IoT hub 110 equipped with a barcode reader 206, or see also Fig. 28 and Para. [0246-0249], discloses to provision new IoT device(s) by capturing/scanning the barcode/QR code containing association ID 2812 (as illustrated in Fig. 28) that is associated with each device ID to uniquely identify the IoT device(s) and then uses the device ID to provision the new IoT device(s) in the system, and as disclosed in Fig. 33 and Para. [0276], wherein the association IDs 2812 A-B may be encoded as QR codes); and 
a first type of communication channel that (Arnberg, Fig. 3 and Para. [0062], discloses that the IoT hub 110 also includes a wide area network (WAN) interface 302 and antenna 310 couple the IoT hub 110 to the cellular service 115. Alternatively, as mentioned above in Para. [0047], the IoT hub 110 may also include a local network interface (not shown) such as a WiFi interface (and WiFi antenna) or Ethernet interface for establishing a local area network communication channel): securely sends validation information to a registration computer (Arnberg, Fig. 23A and Para. [0223], discloses that the IoT hub forwards the packet (containing serial number and public key of the IOT device(s), see Para. [0222]) to the IoT service (hereinafter, a registration computer) over an encrypted channel), the validation information including the information unique to both the first and the second wireless mesh nodes and the authentication data received from each of the first and the second 6wireless mesh nodes (Arnberg, Fig. 23A and Para. [0222-0223], discloses that the IoT hub forwards the packet to the IoT service over an encrypted channel, wherein the packet contains serial number and public key of the IOT device(s). (Herein, serial number is an information unique to the wireless mesh node and public key is an authentication data received from the wireless mesh node)); and 
receives a registration complete message from the registration computer (Arnberg, Para. [0226], discloses that the IoT service then sends a packet indicating that pairing is complete), wherein the first and the second wireless mesh nodes form at least part of a wireless mesh network after the receipt of the registration complete message (Arnberg, Para. [0199], discloses that the IoT service recognizes the message payload contains a boomerang attribute update and: [0200] 1. Sets its paired state to true [0201] 2. Sends a pairing complete message on the negotiator channel [0202] J. IoT device(s) receives the message and sets his paired state to true).  
Arnberg, as disclosed above, teaches wherein each of the first and the second wireless mesh nodes verify the verification data, wherein Arnberg fails to teach but Wakai teaches wherein each of the first and the second wireless mesh nodes verify a user device based on evaluating the verification data (Wakai, Fig. 17 (T37-T42) and Para. [0200-0207], discloses that in PC 10 (hereinafter, a user device), when user 7 inputs setting information through input device 14 using, for example, setting GUI 60, web browser function unit 12 transmits the setting information to App server 40 (hereinafter, IOT Hub) by using the session ID (T37). In App server 40, upon receiving the setting information, communication unit 45 transmits CamApp installation request (T38) and CamApp activation request (T40) containing CamApp control key (hereinafter, verification data) to all cameras 20 or to a specific camera 20. When the communication unit 25 (of cameras 20 to be installed) receives the requests (containing CamApp control key) from the App Server 40. The control request acceptance determination unit 23 (of cameras 20 to be installed) determines whether to permit the requests from the App server 40, using the CamApp control key. For example, control request acceptance determination unit 23 permits the requests in a case where the CamApp control key transmitted at T38 and T40 matches the CamApp control key registered at T28 from management server 30, and it does not permit the requests in a case of ‘CamApp control key’ mismatch. In a case where it is determined that the requests are permitted, communication unit 25 transmits completion message to the App server 40 (T39/T41). In App server 40, when communication unit 25 receives the completion message from cameras 20 to be installed, it transmits a dashboard page to PC 10 (T42) associated with user 7. (In other words, the user initiated process T37 ends at T42 based on the evaluation/verification of the CamApp control key performed by the cameras 20 (to be installed))), and
 Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Wakai’ into the teachings of ‘Arnberg’, with a motivation wherein each of the first and the second wireless mesh nodes verify a user device based on evaluating the verification data, as taught by Wakai, in order to establish a secure communication session within camera system 5, in which management server 30, cameras 20 (20a, 20b, and 20c), AppServer 40 and PC 10 (or smartphone) are connected through network 8, and to further improve the security of data to be communicated within camera system 5; Wakai, Para. [0058-0059].

Regarding claim 2018, the claim is drawn to the apparatus corresponding to the method of using same as claimed in claim 2. Therefore, the rejection(s) set forth above with respect to the method claim 2 is equally applicable to the claim 18 of the apparatus. 

Regarding claim 19, Arnberg in view of Wakai teaches the apparatus of claim 18, wherein Arnberg further discloses further comprising a memory that stores profile information (Arnberg, Para. [0062], discloses that the IoT hub 110 also includes a memory 317 for storing program code and data 305 (i.e., profile information)).

Claims 3, 7-8, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnberg in view of Wakai, as applied above, and further in view of Lee Jeong Hwan (KR 2016-0091624 A), hereinafter, (Lee).

Regarding claim 3, Arnberg as modified by Wakai teaches the method of claim 1, wherein Arnberg as modified by Wakai fails to disclose but Lee teaches further comprising storing profile information at the user device (Lee, PDF Page 6 (2nd & 9th Paragraph), discloses that the user terminal 200 may include a […] a storage unit 250 that may store the IoT device information registered by the application and the SNS account information assigned to the registered IoT device, etc., and as disclosed in PDF Page 3 (), wherein the application generates an SNS account of the IoT device by combining the email address of the user, the SNS account information, and the unique identifier information of the IoT device).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lee’ into the teachings of ‘Arnberg’ as modified by ‘Wakai’, with a motivation wherein the user device stores profile information, as taught by Lee, in order for registering a plurality of IoT (interne of things) devices and assigning SNS (social network service) accounts to each of the plurality of IoT devices; Lee, PDF Page 4 (6th Paragraph).

Regarding claim 7, Arnberg as modified by Wakai in view of Lee teaches the method of claim 3, wherein wherein Arnberg further teaches the first and the second wireless mesh nodes are configured according to the profile information (Arnberg, Para. [0281], discloses to configure plurality of IOT devices for a second user’s account).  

Regarding claim 8, Arnberg as modified by Wakai in view of Lee teaches the method of claim 3, wherein Arnberg further teaches the profile information identifies a maximum number of mesh points that are allowed to communicate with a single mesh node (Arnberg, Figs. 26B-26C and Para. [0239-0240], discloses that when the IoT service has data/commands for the IoT device 101 it may transmit the data/commands to all of the IoT hubs 110-112 within the particular location (e.g., all IoT hubs associated with the user's account and/or within range of the IoT device 101). As illustrated, each of the IoT hubs 110-112 may then attempt to connect with the IoT device 101 to provide the commands/data. As illustrated in FIG. 26C, only a single IoT hub 111 will successfully connect to the IoT device 101 and provide the commands/data for processing by the IoT device 101).  

Regarding claims 2011 and 16, the claims are drawn to the non-transitory computer-readable storage medium corresponding to the method of using same as claimed in claims 3 and 8, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 3 and 8 are equally applicable to the claims 11 and 16 of to the non-transitory computer-readable storage medium, respectively. 


Claims 4-5, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnberg in view of Wakai, as applied above, and further in view of PARK; Jihyun (US 2019/0357023 A1), hereinafter (Park).

Regarding claim 4, Arnberg as modified by Wakai teaches the method of claim 1, wherein Arnberg further teaches further comprising receiving profile information at the user device (Arnberg, Fig. 34 and Para. [0278], discloses that the IoT app on the user device 135 may present the user with the option to open an account by providing a limited amount of personal information (e.g., an email address, phone number, etc.)),
Arnberg as modified by Wakai fails to explicitly disclose but Park teaches the profile information identifying one or more rules for configuring wireless mesh nodes in a wireless mesh network (Park, Para. [0043], discloses to provide a user with a guide for registering the remaining IoT devices other than the at least one device among the plurality of IoT devices 110, in the server 130. The guide may be based on information (i.e., configuration information), which has been stored in the server 130. The user may register the remaining IoT devices in the server 130 based on the guide displayed in the electronic device 140. The guide may include information about how to apply power to the plurality of IoT devices 110, or information about how the plurality of IoT devices 110 enters a pairing mode (i.e., identifying one or more rules)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Park’ into the teachings of ‘Arnberg’ as modified by ‘Wakai’, with a motivation to provide the profile information identifying one or more rules for configuring wireless mesh nodes in a wireless mesh network, as taught by Park, in order to pair a plurality of IoT devices corresponding to the received device identifiable information because the plurality of IoT devices are devices added to the user account; Park, Para. [0061].

Regarding claim 5, Arnberg as modified by Wakai in view of Park teaches the method of claim 4, wherein Arnberg further teaches the profile information is received via a graphical user interface (GUI) at the user device (Arnberg, Fig. 34 and Para. [0278], discloses that the IoT app on the user device 135 may present the user with the option to open an account by providing a limited amount of personal information (e.g., an email address, phone number, etc), or see also Para. [0299], discloses that the GUI menu at 3505 in FIG. 35 includes a “Share” option. The first user may select this option and enter identification information for a second user (e.g., email address, telephone number) to share one or more IoT devices with the second us).  

Regarding claims 2012 and 13, the claims are drawn to the non-transitory computer-readable storage medium corresponding to the method of using same as claimed in claims 4 and 5, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 4 and 5 are equally applicable to the claims 12 and 13 of to the non-transitory computer-readable storage medium, respectively. 

Regarding claim 14, Arnberg as modified by Wakai in view of Park teaches the non-transitory computer-readable storage medium of claim 12, wherein Arnberg further teaches the program further executable to send configuration information to the registration computer, wherein the registration computer stores the configuration information in a database (Arnberg, Claim 18, wherein upon the user entering the first information (i.e., name, email, phone, etc.), the configuration data for each of the IoT devices is persistently stored on the IoT service, and as disclosed in Para. [0045], wherein the IoT service 120 includes an end user database 122 for maintaining user account information).  

Regarding claim 15, Arnberg as modified by Wakai in view of Park teaches the non-transitory computer-readable storage medium of claim 12, wherein Arnberg further teaches the first and the second wireless mesh nodes are configured according to the profile information (Arnberg, Para. [0281], discloses to configure plurality of IOT devices for a second user’s account).  

Regarding claim 2020, the claim is drawn to the apparatus corresponding to the method of using same as claimed in claim 4. Therefore, the rejection(s) set forth above with respect to the method claim 4 is equally applicable to the claim 20 of the apparatus. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496
/JORGE L ORTIZ CRIADO/           Supervisory Patent Examiner, Art Unit 2496